Citation Nr: 0311498	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased schedular rating for 
urticaria, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating above 40 percent for 
urticaria on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from July 1989 to September 
1994. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO confirmed and continued a 20 percent 
rating for urticaria, effective January 1999.  The veteran 
did not appear at a hearing scheduled for March 2000 before a 
VA hearing officer.

The Board remanded the case to the RO in February 2001 for 
further evidentiary development.  By rating action of 
November 2002, the RO assigned a 40 percent schedular rating 
for urticaria, effective January 1999.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.  

The issue of entitlement to an increased rating above 40 
percent for urticaria on an extraschedular basis has 
effectively been raised by the appellant's contentions and by 
the evidence of record.  This additional issue will be 
addressed in the REMAND at the end of this decision following 
the ORDER.


FINDING OF FACT

The veteran's urticaria is manifested by attacks without 
laryngeal involvement lasting one to seven days or longer and 
occurring more than eight times a year.


CONCLUSION OF LAW

A schedular rating greater than 40 for urticaria is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7118 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection was granted and a 20 percent rating was 
assigned for urticaria, effective September 1994.  That 
rating remained in effect through January 1999.  

Service medical records disclose that the veteran was 
evaluated in May 1994 for a rash involving the face, elbows, 
chest and back.  Clinical inspection revealed urticarial 
lesions.  A July 1994 treatment notation indicates some 
decrease in frequency and severity of urticaria with regular 
use of medication.  

Added to the claims file in January 1999 were records showing 
the veteran's multiple requests for absences from work during 
the period from April 1996 to January 1999.  Absences from 
work were primarily based on the use of sick leave.  Other 
documents show that the veteran was given a 7-day suspension 
from work starting in late February 1997 and faced 14-day 
suspension from work scheduled to begin in mid-September 
1998.  The use of sick leave in connection with absences from 
work is referenced in the suspension notice.  

Reports were received in January 1999 from private medical 
providers.  They reflect the veteran's treatment from 
December 1996 to March 1998 for episodes of hives.  The 
diagnosis was chronic urticaria.  A physician observed that 
the veteran would be required to be off from work 
intermittently because of the condition for periods of about 
five to seven days.  

Added to the claims file in September 2000 were records 
showing the veteran's multiple requests for absences from 
work during the period from December 1998 to June 2000.  
Absences from work were primarily based on the use of sick 
leave.  

A statement was received from the veteran in September 2000.  
He related that sick leave slips for a year and a half period 
from 1999 to 2000 reflect that he missed 1362 hours of work 
because of disability, the equivalent of 34.2 weeks of work.  

Added to the record in September 2002 were records showing 
the veteran's multiple requests for absences from work during 
the period from December 2000 to August 2002.  

Reports from private medical sources were received in 
September 2002.  They reflect the veteran's treatment from 
May 1998 to July 2002 for an urticarial rash involving the 
back, chest, face, arms and hands.  Clinical inspection 
revealed erythematous macular lesions of affected areas.  The 
veteran was receiving Prednisone, Allegra and Plaquenil.  On 
examination in May 2000, the veteran was in no acute 
distress.  No acute urticaria was detected.  Some macular 
lesions were seen on the palms of his hands.  The throat was 
clear.  

In a statement dated in April 2001, Stanley A. Schwartz, 
M.D., pointed out that the veteran might have to take off 
work intermittently because of outbreaks of severe urticaria, 
usually lasting several days.  Episodes might last one to 
three days and occur up to three times per month.  The 
condition was considered chronic.  It was noted that the 
veteran was not incapacitated, but might experience episodes 
that would require absence from work.  The physician also 
noted that urticaria required occasional absences from work 
because of treatment on an intermittent or part-time basis.  
He reported that the veteran had to be absent from work only 
for clinic visits.  

Other treatment notes from Dr. Schwartz disclose that, in May 
2002, examination revealed that the veteran's throat was 
clear.  Flat erythematous lesions were seen on the back and 
chest.  In June 2002, the veteran complained of daily 
hives/angioedema affecting the eyes.  It was found that nasal 
passages were unremarkable and the conjunctivae were clear; 
no angioedema was detected.  The assessment was chronic 
uritcaria, still symptomatic.  On examination in July 2002, 
scattered erythematous plaques seen on the lower and upper 
back and on the dorsum of the arms.  The assessment was that 
the veteran seemed to have made some improvement, although he 
had missed some work due to angioedema.

A VA dermatologic examination was performed in September 
2002.  According to the veteran's history, he urticaria 
became worse as the day progressed.  He would develop partial 
swelling of the eyelids which blocked his vision, throat and 
chest tightness, and scattered cutaneous lesions.  He broke 
out virtually every day although the veteran indicated that 
he was no longer having the severe episodes which had 
necessitated multiple emergency room visits.  Individual 
hives lasted from several hours to less than a day, but did 
not leave purpura.  He stated that he had missed about 12 
weeks from work during the past year because of hives.  

Clinical inspection disclosed no urticarial lesions or edema 
around the eyelids.  The veteran did have hyperpigmented, 
erythematous and scaly macules on his lower back, consistent 
with tinea versicolor.  The examiner remarked that the 
veteran's urticaria seemed quite refractory to optimal 
therapeutic management.  It was observed that chronic 
urticaria appeared quite stubborn and debilitating, in part, 
because it caused the veteran to miss considerable amounts of 
time from work.  

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in May 2002 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been obtained and associated with the claims 
file.  The claimant has provided authorizations, and private 
medical records were obtained to the extent feasible.  
In this regard, the RO received no response from Lawrence 
Sinatra, M.D., or from St. Joseph's Hospital.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him.  He 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

The veteran's service-connected urticaria is rated on the 
basis of angioneurotic edema.  See 38 C.F.R. § 4.20 
concerning analogous ratings.  A 40 percent rating is 
warranted for angioneurotic edema where there are attacks 
without laryngeal involvement lasting one to seven days or 
longer and occurring more than eight times a year, or; 
attacks with laryngeal involvement of any duration occurring 
more than twice a year.  38 C.F.R. § 4.104, Diagnostic Code 
7118.  

Urticaria is vascular reaction involving the upper layer of 
the skin or dermis and is marked by dilatation of capillaries 
producing wheals.  Angioneurotic edema is essentially the 
same phenomenon occurring deeper in the dermis.  A review of 
the record indicates that the veteran experiences chronic 
urticaria characterized primarily by erythematous macular 
lesions involving several areas of his body, principally his 
back, chest, face, arms and hands.  The condition produces 
ongoing exacerbations and remissions and includes flare-ups 
or attacks.  Although attacks are not accompanied by 
laryngeal involvement, the evidence indicates that such 
attacks typically last for several days at a time and occur 
at least three times per month.  But the currently assigned 
40 percent evaluation contemplates this frequency and 
duration of the veteran's attacks of angioneurotic edema and, 
in fact, is the highest possible schedular rating provided 
under the pertinent diagnostic code.  

For all the foregoing reasons, the claim for a higher 
schedular rating for the urticaria must be denied-except to 
the extent the veteran is seeking a rating higher than 
40 percent on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2002).  This issue, however, which will be 
addressed in the REMAND following the ORDER.  

In reaching this conclusion that the veteran is not entitled 
to a rating higher than 40 percent on a schedular basis, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An increased schedular rating for urticaria is denied.  


REMAND

The Board's February 2001 remand directed the RO to 
readjudicate the veteran's claim for an increased rating for 
his urticaria in light of all applicable evidence 
and pertinent legal authority.  The readjudication was to 
specifically include extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  The January 2002 SSOC discusses the 
veteran's extensive use of sick leave and family medical 
leave in setting forth a rationale for increasing the 
schedular evaluation for his urticaria from 20 percent to 40 
percent.  However, the RO did not explicitly adjudicate the 
related issue of his possible entitlement to extraschedular 
consideration for the urticaria under the provisions of 
38 C.F.R. § 3.321(b)(1).  And this must be done.



The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board (or Court) remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board (or Court) are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Under the circumstances, the case is REMANDED to the RO for 
the following action:

Adjudicate the issue of whether the 
veteran is entitled to an extraschedular 
evaluation above 40 percent for his 
urticaria.  If the benefit sought on 
appeal is not granted to his 
satisfaction, then the RO should issue 
another SSOC and provide him and his 
representative an appropriate opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	


                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


